Citation Nr: 0722444	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-15 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California.


THE ISSUES

1.  Entitlement to service connection for hair loss due to 
the service-connected hysterectomy. 

2.  Entitlement to service connection for skin growths and 
skin tags. 

3  Entitlement to an initial disability evaluation in excess 
of 10 percent for right wrist tendonitis with a history of 
carpal tunnel syndrome and ganglion cyst.   

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the scar due to the cesarean section. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1978 to July 
1978, and from January 1982 to June 2003.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection for 
tendonitis of the right wrist with carpal tunnel syndrome and 
a history of a ganglion cyst rated as 10 percent disabling 
and residuals of a cesarean section scar which was rated as 
zero percent disabling.  Service connection for hair loss due 
to the hysterectomy, recurring skin growths, chest pain, a 
psychiatric disorder to include post traumatic stress 
disorder (PTSD), a left shoulder disability, a skin disorder 
on the elbows, and allergies was denied.  The veteran filed a 
timely appeal for these claims.  The Board notes that the May 
2003 rating decision granted service connection for fifteen 
other disabilities and denied entitlement to service 
connection for twenty-one other disabilities.  However, the 
veteran did not express disagreement with these matters and 
these issues are not before the Board for appellate 
consideration.  See 38 C.F.R. § 20.200.  

In a July 2004 statement, the veteran indicated that she 
wanted to cancel the appeal for entitlement to service 
connection for allergies.  Thus, this issue is no longer on 
appeal.  See 38 C.F.R. § 20.204 (2006).  In a February 2005 
rating decision, service connection for mitral valve 
prolapse, major depression, left shoulder strain, and 
bilateral elbow dermatitis were granted.  Thus, these issues 
are no longer before the Board for appellate review since 
this is a complete grant of the benefits sought on appeal.  
The Board will proceed to adjudicate only the issues 
described in the title page of this decision.  In February 
2005, a 10 percent rating was assigned to the service-
connected scar due to the cesarean section effective from 
July 1, 2003.  

The Board notes that this matter was transferred to the RO in 
Detroit in July 2003, and to the Los Angeles RO in May 2004.   

The issues of entitlement to service connection for hair loss 
and entitlement to a higher initial rating for right wrist 
tendonitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of a disability manifested 
by recurring skin growths or skin tags.   

2.  The service-connected scar due to a cesarean section is 
superficial, stable, and transverse; is located in the 
suprapubic region; is 21 centimeters by 2 centimeters in 
size; and is principally manifested by complaints of pain on 
palpation and hypersensitivity with objective evidence of a 
light color and a soft and flat texture, with no evidence of 
adherence to the underlying tissue, elevation, depression, 
induration or inflexibility of the skin in the area of the 
scar, inflammation, edema, or keloid formation.  


CONCLUSIONS OF LAW

1.  A disability manifested by recurring skin growths or skin 
tags was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for the service-connected scar due to a 
cesarean section have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Skin Growths and 
Skin Tags

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The veteran asserts that she has a disability manifested by 
skin growths and skin tags.  The veteran asserts that after 
serving in Saudi Arabia, she had skin tags.  See the hearing 
transcript for a hearing before the RO in June 2004 and the 
veteran's statement dated in March 2004.  

Service medical records show that the veteran did have skin 
tags removed in service in July 2002, and that she was also 
treated for a facial cyst and pustule under the right breast.  

However, there is no competent evidence of a current 
diagnosis of a disability manifested by skin tags or skin 
growths.  A December 2003 VA Persian gulf examination report 
indicates that examination of the skin revealed good turgor.  
There were no rashes, eruptions, or suspicious lesions.  The 
veteran was afforded a VA skin disease examination in 
September 2004 to determine the nature and extent of her 
claimed disabilities, and that examination revealed no 
malignant or benign neoplasms.  The diagnosis, in pertinent 
part, was status post bilateral elbow dermatitis.  No 
findings of skin tags or other skin growths were noted.  The 
Board notes that service connection for dermatitis of the 
elbows was granted in February 2005.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  
Brammer, supra; see also Shedden, supra.  The Federal Circuit 
has held that a grant of service connection requires that 
there be a showing of disability at the time of the claim, as 
opposed to some time in the distant past.  Gilpin, supra.  

While the service medical records show that the veteran did 
undergo removal of skin tags in service, the Board finds no 
proof of a current disability related to that removal, or of 
current skin tags or other growths.  Without competent 
evidence of a currently diagnosed disability, service 
connection cannot be awarded.  The veteran's own implied 
assertions that she has a current disability manifested by 
skin growths and skin tags are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence that the veteran has medical expertise and she has 
not submitted any medical evidence which supports her 
contentions that she has skin tags or a disability otherwise 
manifested by skin growths. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for skin tags or skin growths must be 
denied.  The Board considered the applicability of "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b).



II.  Entitlement to an initial disability rating in excess of 
10 percent for a scar due to a cesarean section

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006). 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  A deep scar 
is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2006).  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.  

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  Note 1 to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to Diagnostic Code 7803 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage. 

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Analysis

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
10 percent for the service-connected scar due to a cesarean 
section.  

The medical evidence of record shows that the scar due to the 
cesarean section is 21 centimeters by 2 centimeters.  See the 
September 2004 VA scar examination report.  The scar is in 
the suprapubic region and was described as transverse.  The 
scar was superficial, not deep.  The scar was stable and had 
a light color.  The texture of the skin was soft and flat.  
There was no adherence to the underlying tissue, elevation, 
or depression.  There was no induration or inflexibility of 
the skin in the area of the scar.  There was no inflammation, 
edema, or keloid formation.  See the September 2004 VA scar 
examination report.  The veteran had complaints of pain with 
palpation to the right lateral region of the scar.  She also 
reported hypersensitivity and pain in the scar when driving 
or with sitting for more than an hour.  

A 10 percent rating is currently assigned to the scar due to 
the cesarean section under Diagnostic Code 7804, scars, 
superficial, painful on examination.  A disability evaluation 
in excess of 10 percent is not possible under Diagnostic Code 
7804, since the highest rating is 10 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

The Board finds that a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 7801, scars 
other than the head, face or neck that are deep or that cause 
limitation of motion.  See 38 C.F.R. § 4.118, Diagnostic Code 
7801.  The service-connected scar is 21 by 2 centimeters; 
thus, it does not exceed 77 square centimeters.  The scar is 
superficial and there is no evidence that this scar is 
associated to underlying soft tissue.  See the September 2004 
VA scar examination report.  

A higher disability evaluation is not possible under 
Diagnostic Codes 7802 or 7803, because a 10 percent rating is 
the highest possible rating under these codes.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7803, 7804.  

The Board has also examined Diagnostic Code 7805, rate on 
limitation of function of the part affected.  The medical 
evidence shows that cesarean section scar does not cause 
limitation of motion or limitation of function of the part 
affected.  See the September 2004 VA scar examination.  Thus, 
a higher rating is not warranted under Diagnostic Code 7805.   

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 10 
percent evaluation is warranted for the service-connected 
scar due to the cesarean section since July 1, 2003, the date 
after the date of separation from service.  It appears from 
the medical evidence that the disability has remained 
essentially constant over the entire period.  Accordingly, a 
staged rating under Fenderson is not warranted.

In conclusion, an initial disability evaluation in excess of 
10 percent is not warranted for the service-connected scar 
due to the cesarean section under the provisions of 38 C.F.R. 
§ 4.118 for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's claim 
for a disability evaluation in excess of 10 percent and the 
claim is denied. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Review of the record shows that the RO provided a VCAA notice 
letter to the veteran in April 2003, prior to the initial 
adjudication of the claims.  The letter notified the veteran 
of what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  She was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence that pertains to the claim to the RO.  

While the April 2003 letter did not notify the veteran of 
what information or evidence that is necessary to 
substantiate the claim for service connection, the Board 
finds that the veteran had actual knowledge of what 
information or evidence was needed to substantiate the claims 
for service connection.  For instance, in the November 2003 
notice of disagreement, the veteran stated that "My claim 
identified medical service connected diseases or disabilities 
that began during my enlistment or were cause[ed] by an event 
or experience while in the military service."  See also the 
substantive appeal dated in March 2004.  At the hearing 
before the RO in June 2004, the veteran asserted that each of 
her claimed disabilities were related to service.  Thus, the 
Board finds that the veteran had actual knowledge of the 
information and evidence needed to substantiate a claim for 
service connection.  Further, the veteran has been 
represented by an experienced and highly competent service 
organization since the initiation of the appeal.  

The Board finds that the veteran also had actual knowledge of 
the evidence or information she needed to submit to 
substantiate the claim for an increased rating for a scar due 
to the cesarean section.  In the March 2004 substantive 
appeal, the veteran described the symptoms of the service-
connected scar and argued that she was entitled to a 10 
percent rating.  The veteran's arguments show that she had an 
understanding as to how a claim for an increased rating for 
the scar was substantiated and she had actual knowledge of 
the applicable rating criteria.  Under these circumstances, 
the Board finds that the record fails to show prejudicial 
error due to the defective content of the VCAA notice. 

Element (1) is not at issue.  Regarding elements (2), (3), 
and (4), (current existence of a disability, relationship of 
such disability to the appellant's service, and degree of 
disability), as discussed above, the Board finds that the 
veteran had actual knowledge of elements (2), (3), and (4).  
The veteran was provided with notice of elements (4) and (5) 
(degree of disability and effective date) in a March 2007 
letter.  While the claims were not thereafter readjudicated, 
this error is harmless because the preponderance of the 
evidence is against the veteran's claims and any questions as 
to the appropriate effective date to be assigned is moot.  
The record fails to show prejudicial error as to timing or 
content of the VCAA notice. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and the duty to assist 
requirements have been satisfied.  The VCAA imposes a duty 
upon VA to seek relevant treatment records in all cases.  
38 C.F.R. § 3.159(c)(1)-(3).  All available service medical 
records were obtained.  VA treatment records from West Los 
Angeles, Sepulveda, and Las Vegas VA medical facilities dated 
from August 2003 to November 2004 have been obtained and are 
associated with the claims folder.  At the hearing before the 
RO in June 2004, the veteran reported that she was not being 
treated for the scar due to the cesarean section.  The 
veteran has not identified any treatment for the hair loss or 
the skin tags or skin growth.  There is no identified 
relevant evidence that has not been accounted for.  The 
veteran was afforded a VA examinations in September 2004 to 
determine the nature and etiology of the claimed 
disabilities, and to determine the severity of the service-
connected scar.      

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for recurring skin growths 
and skin tags is not warranted and the appeal is denied. 

Entitlement to an initial rating in excess of 10 percent for 
a scar due to cesarean section is not warranted and the 
appeal is denied.  


REMAND

The VCAA provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim.   
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds that the veteran has not been properly advised of the 
type of evidence needed to substantiate a claim for a higher 
rating for a wrist disability.  Thus, the Board finds that 
additional VCAA notice is warranted.  

The record shows that the veteran receives treatment for the 
service-connected right wrist tendonitis at the Las Vegas VA 
medical facility.  At the hearing before the RO in June 2004, 
the veteran reported that she was currently receiving 
treatment for the right wrist disability.  Also, in a May 
2006 statement, the veteran indicated that she was currently 
treated at the Las Vegas VA clinics and the hospital at the 
Nellis Air Force Base.  The RO should obtain the VA treatment 
records from the VA medical facility in Las Vegas for 
treatment of the right wrist disability dated from June 2004, 
and the records from the hospital at the Nellis Air Force 
Base for treatment of the right wrist disability dated from 
June 2003.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

The veteran is also seeking service connection for hair loss, 
which she contends began following her hysterectomy.  She has 
indicated that she subsequently took vitamins and that the 
hair loss stopped.  See the hearing transcript for a hearing 
before the RO in June 2004 and the veteran's statement dated 
in March 2004.  However, during her September 2004 VA 
examination, she asserted that not all of her hair returned.  
The diagnosis, in pertinent part, was resolved hair loss and 
thinning, post hysterectomy.  

The Board notes that it is unclear to what extent, if any, 
the veteran has suffered permanent hair loss, or whether that 
hair loss is, in fact, related to her surgery.  Therefore, 
another VA examiner is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence necessary to substantiate a 
claim a higher rating for a wrist 
disability.  

2.  Obtain all records of the veteran's 
treatment of the service-connected right 
wrist disability from the VA medical 
facility in Las Vegas dated from June 
2004, and incorporate them into the 
veteran's claims file.   

3.  Obtain all records of the veteran's 
treatment of the service-connected right 
wrist disability from the Nellis Air 
Force Base dated from June 2003, and 
incorporate them into the veteran's 
claims file.   

4.  Arrange for the veteran to undergo an 
appropriate VA examination to clarify to 
what extent, if any, the veteran has 
experienced permanent hair loss.  The 
examiner should conduct a thorough 
physical examination.  If hair loss is 
found, the examiner should offer an 
opinion as to whether it is at least as 
likely as not related to the in-service 
hysterectomy.  A complete rationale 
should be provided.

5.  Then, readjudicate the issues still 
on appeal.  If all the desired benefit is 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran and her representative.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


